Case 1:19-cv-00092-SOM-WRP Document 19 Filed 06/12/19 Page 1 of 4           PageID #: 96



  CULPEPPERIP,LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai. Road, Suite B204
  Kailua-Kona, Hawai'i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs
  UN4 Productions, Inc., and
  Millennium Funding, Inc.


                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAll
                                                                         WRP
   UN4 Productions, Inc., and                )   Case No.: 1:19-cv-92-SOM-RLP
   Millennium Funding, Inc.                  )   (Copyright)
                                             )
                       Plaintiffs,           )   STIPULATED CONSENT
          vs.                                )   JUDGEMENT BETWEEN
                                             )   PLAINTIFFS AND DEFENDANT
   GARY MITCHELL GRAHAM                      )   GARY MITCHELL GRAHAM
                                             )
                       Defendant.            )
                                             )
                                             )
                                             )
                                             )



            As attested to by the signatures of Defendant GARY MITCHELL GRAHAM

  and counsel for the Plaintiffs below, this matter comes before the Court on the

  parties' Stipulated Consent Judgment.

            Plaintiffs have filed a First Amended Complaint [Doc. #11] alleging Direct

  19-92
Case 1:19-cv-00092-SOM-WRP Document 19 Filed 06/12/19 Page 2 of 4          PageID #: 97



  and Contributory Copyright Infringement against Defendant GARY MITCHELL

  GRAHAM.

        The parties, after conferral and investigation, now appear, Defendant GARY

  MITCHELL GRAHAM pro se and Plaintiffs through counsel to fully and finally

  resolve all claims between the parties and the matters before the Court and have

  moved for entry of this Stipulated Consent Judgment.

          WHEREFORE IT IS HEREBY STIPULATED AND ORDERED for all

    matters relevant to this case between the parties as follows:

          1. This Court has jurisdiction over the parties and venue is proper.

          2.   Plaintiffs have valid and enforceable copyrights in the original

    copyrighted works as identified in Exhibits 2-3 to the First Amended Complaint

    [Docs. ##11-2, 11-3].

          3.   Although     denying   liability,   Defendant    GARY    MITCHELL

    GRAHAM concedes to using websites of an entity referred to as "The Pirate Bay"

    to download torrents associated with Copyright protected motion pictures and the

    software application µtorrent to watch said motion pictures and as alleged in the

    First Amended Complaint.

          4.   Pursuant to stipulation of the parties, the below Money Judgment,

    Permanent Injunction and Order is to be entered against Defendant GARY

    MITCHELL GRAHAM.

                                            2
Case 1:19-cv-00092-SOM-WRP Document 19 Filed 06/12/19 Page 3 of 4          PageID #: 98



                                 MONEY JUDGMENT

        A Money Judgment is awarded in favor of Plaintiffs and against Defendant

  GARY MITCHELL GRAHAM in the amount of$2,900 (Two Thousand Nine

  Hundred Dollars) for costs, fees and damages.

                            PERMANENT INJUNCTION

         Defendant GARY MITCHELL GRAHAM is hereby PERMANENTLY

   ENJOINED from directly, contributorily or indirectly infringing Plaintiffs' rights

   in their motion pictures, including without limitation by using the Internet to

   reproduce or copy any of Plaintiffs' motion pictures, except pursuant to a lawful

   written license from Plaintiffs.

         This Court will retain jurisdiction until June 10, 2021 for the purposes of

   enforcing the Permanent Injunction and Order.

         Except as provided herein, each party is to bear their own costs and fees.

   With entry of this Stipulated Consent Judgment, this matter is terminated.



        DATED: Kailua-Kona, Hawaii, May 31, 2019.


                                      CULPEPPERIP,LLLC


                                      Isl Kerry S. Culpepper
                                      Kerry S. Culpepper
                                      Attorney for Plaintiffs


                                               3
Case 1:19-cv-00092-SOM-WRP Document 19 Filed 06/12/19 Page 4 of 4   PageID #: 99




        DATED: Kailua, Hawaii,              '17 ,
                                  tJ -,;:;:;-   2019.




                                 Defendant




  APPROVED AND SO ORDERED:



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




  UN4 Productions, Inc., et al. v. GARY MITCHELL GRAHAM.
  Case No.: 1:19-cv-92-SOM-RLP, STIPULATION; AND ORDER
                              WRP

                                           4
